DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the view numbers must be larger than the numbers used for reference characters.  See 37 C.F.R. 1.84 (u) (2).  The font size for the labels “Fig. 1”, “Fig. 2” is smaller than the font size for the reference numerals, which is not permitted.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 9 contain the trademark/trade name “Teflon”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe polytetrafluoroethylene, and accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 3 , 7 are rejected under 35 U.S.C. 103 as being unpatentable over Xunxian et al., CN 103341438 in view of Yinlong et al., CN 205683119.
Regarding claim 1, Xunxian teaches an ultrasonic dental scaler transducer (page 1, lines 1-2 of the “Technical Field”, Figure 1) comprising:
a horn (1) at the front end,
a piezoelectric ceramic (3) at the middle, and
a main rod (5) at the rear end, 
wherein the transducer further comprises a connecting rod (5-2), and a rear end of the horn (1) is provided with a connecting groove, 

    PNG
    media_image1.png
    583
    838
    media_image1.png
    Greyscale

wherein a front end of the connecting rod is sealingly connected to the connecting groove (page 5, line 4 of the Detailed Description, “horn 1 is screwed on the connecting rod 5-2) and,
wherein a rear end of the connecting rod extends through the main rod and extends beyond the main rod (see above, figure 1, annotated)  ,
wherein the piezoelectric ceramic (3) sleeves the connecting rod (5-2), and
wherein the front and rear ends of the piezoelectric ceramic are respectively in abutting connection with the horn and the main rod (see Figure 1, annotated, above).
  
Accordingly, Xunxian teaches all of the claimed features except for the rear end of the connecting rod extending through the main rod for 30mm to 33 mm.  On page 5, paragraph [20] of applicant’s specification, applicant states the length of the connecting rod is increased so that the coaxiality of the transducer is ensured during operation, which ensures the comfort of the handle.

Yinlong teaches a dual frequency ultrasonic lithotripter which includes the transducer/piezo electric ceramic, catheter assembly with inner lumen/rod, horn, bolt, rear cover plate and water diversion joint/rod.  


    PNG
    media_image2.png
    470
    1354
    media_image2.png
    Greyscale


Yinlong teaches that the dual-frequency ultrasonic lithotripter converts the longitudinal vibration of the horn into the torsional vibration of the inner lumen by setting into a groove on the horn while the outer pipe maintains the longitudinal vibration to break stones such as kidney stones into smaller particles to avoid blockage of the inner lumen.  The longitudinal vibration of the outer tube is strong and has good resonance of the torsional vibration and longitudinal vibration down the outer catheter can be obtained (Abstract).  
Yinlong also teaches that lithotripters have deficiencies because all components are longitudinally vibrated and when the amplitude of the inner and outer catheters reach a large value, the lithotripsy reverts to a single vibration mode (similar to hammering).   See page 2, third paragraph of the translation.  When this occurs, large particles of crushed stone are produced which is likely to form a block in the inner catheter.  A second type of lithotripter achieves torsional vibration of the inner catheter, however, the lack of longitudinal vibration results in a low frequency longitudinal of the outer catheter.  The vibration is very weak, accordingly, it is more appropriate to call it a “ pseudo dual-frequency ultrasonic lithotripter. ”   In the third type of lithotripter, the transducer is used for longitudinal vibration, and a spiral groove is used for inner tube torsional vibration.  The low-frequency large-amplitude vibration of the outer catheter is achieved, however, because the coupling coefficient of the longitudinal vibration of the transducer converted to the torsional vibration of the inner catheter is often very low, the torsional vibration of the inner catheter is weak, and it is difficult to achieve a good gravel effect.
Yinlong solves the problem by providing the dual-frequency ultrasonic lithotripter with an inner catheter connector and an outer catheter connector, the front end of the horn being connected to the inner catheter through the inner catheter connector, and the outer catheter is connected to the inner catheter through the outer catheter connector.  The inner tube (rod) is directly connected to the horn through the inner tube connector, and the transducer converts the longitudinal vibration into the torsional vibration of the inner tube through the inclined groove structure of the horn, and it can simultaneously achieve the longitudinal direction of the outer tube vibration, to achieve the resonance of longitudinal vibration and torsional vibration.
As is apparent, the concept of modifying the length and relationships of inner catheters (applicant’s claimed rod) to ensure the coaxiality of the transducers and optimizing the performances thereof, dependent upon the use of the ultrasonic device, is known to those of ordinary skill in the art.   They are modifications of elements which are dependent upon the types of frequencies produced by the piezo electric ceramics and the use of the device in the various fields.  In the field of dentistry, such as a dental scaler, the ultrasonic vibrations are tailored to the crushing or removal of calculus or tartar, a form of hardened dental plaque caused by precipitation of minerals from saliva and gingival reticular fluid (GCF) in plaque on the teeth.  In the field of renal calculi treatment, hard deposits of minerals and salts are crushed by ultrasonic frequency to remove them from the kidney.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Xunxian external catheter connector by increasing the length to any degree such as 30 mm to 33 mm as set forth in claim 1, or 31.2 mm as set forth in claim 2, or change the diameters of the connecting rod to 2 mm to 4 mm as required by claim 3, with the expected advantage of modifying the vibrational or torsional translation of piezo electric energy through the device thereby improving the coaxiality of the transducer in the hand piece.   Modifications of piezo electric frequencies, horns, and internal attached structures such as rods or catheters are known in the art and such modifications are easily optimized by routine experimentation and modification.
Regarding claim 7, Xunxian teaches the sleeve arranged in the connecting groove wherein one end of the sleeve is in abutting connection with an inner side wall of the connection groove and wherein the other end of the sleeve in in abutting connection with a front end surface of the main rod.  See Figure 1, below, annotated.

    PNG
    media_image3.png
    583
    838
    media_image3.png
    Greyscale

Claims, 4-6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Xunxian et al., CN 103341438 in view of Yinlong et al., CN 205683119 as applied to claim 1 above, and further in view of Hermanns, US 3,664,191.
Regarding claims 4-6, Xunxian as modified by Yinlong does not teach the crescent ring arranged between the main rod and the piezoelectric ceramic and wherein two crescent-shaped protrusions are symmetrically arranged on the circumference of the crescent ring, nor do they teach the crescent ring comprising of stainless steel or being the specific size.
Hermanns teaches ring or shielding plate 25 (Figure 4) provided with a central metal sleeve 26 which is “sandwiched” between a grounded pair of insulating discs 23 and 24.  Sleeve 26 extends down the shank of bolt 18 along insulating tube 19 to a point just below the plane of the first shielding plate 20. Sleeve 26 is insulated from crystal 15 and from the first shielding plate by an insulating tube 27 which is concentric with tube 19.  See column 4, lines 1-10.
The shielding plates 20 and 25 are provided with diametrically opposed connecting lugs which are function to ground the device (column 4, lines 15-16) which makes it apparent that the connecting lugs and shielding plate are metal since the lugs must conduct electricity to function to ground the device.  Stainless steel is an obvious choice for a medical device.   Grounded shielding plates 20 and 25 define an isolation chamber enclosing the high voltage end of crystal 15 and preventing the application of high voltage to electrode 13, thereby obviating the possibility of an explosion.
Accordingly, it is well known to assemble piezo electric devices with custom washers to ensure strength and durability and provide other functional embodiments as necessary.  It would be obvious to one of ordinary skill in the art to assemble the Xunxian as modified by Yinlong dental scaler with a washer having a crescent shaped holding projections in order to fully secure the device as it operates under high frequency applications and further to select stainless steel as a component of the washer.
Regarding claim 8, Xunxian as modified by Yinlong does not teach the rigid Teflon tube is arranged between the piezoelectric ceramic and the main rod which is used for insulation.
Regarding claim 9, Xunxian as modified by Yinlong does not teach an end of the rigid Teflon tube close to the connecting groove extends into the connecting groove , and wherein the length of the rigid Teflon tube extending into the connecting groove is 0.4 mm to 1 mm.
Hermanns teaches explosion proof transducers being of piezoelectric material such as a ceramic zirconate lead titanate element operating in the kilocycle range.  Surrounding crystal 15 is collar 28 formed of Teflon, the ends of the collar having complementary notches 29 to accommodate lead 30 going to the high voltage contact plate, the lead being kept in place by a grommet 31.  Above insulating disc 23 is a spacer 32 and a washer 33 which lie below the head of bolt 18.

    PNG
    media_image4.png
    364
    389
    media_image4.png
    Greyscale

Hermann exemplifies that the use of Teflon as a high energy and heat resistant insulator for use in insulating transducers/piezoelectric ceramic is well known in the art.   It would be obvious to one of ordinary skill in the art to add Teflon, a high heat resistant insulator, to a transducer device in any area as necessary in the device shown by Xunxian as modified by Yinlong to protect the transducer from over-heating the other areas of the device.  Regarding claim 9, detailing the specific length of the Teflon tube extending into the connecting groove, the specific shape of the Teflon is dependent upon routine engineering experimentation and would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Xunxian et al., CN 103341438 in view of Yinlong et al., CN 205683119 as applied to claim 1 above, and further in view of Ziemba, US 2006/0234185.
Regarding claim 10, Xunxian as modified by Yinlong does not teach the dental scaler handle comprising a casing, a light emitting device, and a top jacket in combination with the dental scaler.
However, Ziemba exemplifies that dental scaler light sources which attach to dental scalers are well known.  Ziemba teaches the light emitting device 101, casing (104,“hand grip”), top jacket (147, “holding features”) for use with an ultrasonic dental handpiece.  See especially Figure 7.  According to Ziemba, a patient's mouth is a small space in which to work, it is often difficult to see well into all regions of the mouth under the best of conditions. When a dental practitioner cannot see clearly in the field of work, it is more likely that painful slips can occur.  Sharp implements, vibrating at ultrasonic frequencies, may do considerable harm to soft tissue such as gum tissue resulting in bleeding and pain.   See paragraph [0005].   It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use any attachable light casing such as Ziemba to the Xunxian device as modified by Yinlong for the purpose of illuminating the dental operation area to prevent painful slips and accidents.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Manna, US 5,371,429 teaches an electromechanical transducer device having a connecting tube which extends a distance from the housing.
Yusushi et al., US 2016/0081764 teaches an ultrasonic dental scaler.
Gahn et al., US 5,163,044 teaches a phacoemulsification transducer having an extended catheter connection for irrigation.
Swatton et al., US 2015/0072304 teaches an ultrasonic dental scaler having an extended connection body 21.
Reimers, US 4,230,453 teaches a light assembly for use with a dental scaler.
Murry et al., US 3,990,452 teach ultrasonic medical device using Teflon as an insulator.
Whittingham, US 5,413,556 teach a Teflon centering ring 66 attached around the horn body or a phacoemulsification handpiece to maintain the positioning of the horn body within the aspiration pathway.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharon Kennedy whose telephone number is (571)272-8963. The examiner can normally be reached on Mondays through Thursdays from 8:00 AM to 5:30 PM. The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas, can be reached on (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 
/SHARON E KENNEDY/
 Examiner, Art Unit 3772        /JACQUELINE T JOHANAS/                                                    Supervisory Patent Examiner, Art Unit 3772